DETAILED ACTION
This Office Action is in response to the Remarks and Amendments filed on 26 July 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 39 and 41 directed to an invention non-elected without traverse.  Accordingly, claims 39 and 41 been cancelled.
Allowable Subject Matter
Claims 25-38, 40, and 42-55 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claim(s) 25, 38, 40, 46, 48, 50, 52, and 54 is/are allowable because the closest prior art does not appear to disclose, alone or in combination, the limitations wherein the structure of the at least one of the first substrate and the second substrate is a chip formed in the at least one of the first substrate and the second substrate while adjusting at least one of (i) intervals between a plurality of chips, (ii) shapes of the plurality of chips, (iii) intervals of shots, and (iv) shapes of the shots, the shots including a plurality of chips. Specifically, the aforementioned limitations appear to be material to the inventive concept of the application at hand to have a more reliable and repeatable substrate alignment method for stacking circuit substrates.
The claims of the application at hand that depend from allowable claims are allowable because they respectively depend, directly or indirectly, from the allowable claims of the application at hand. Therefore, the dependent claims in question incorporate the allowable limitations of the claims from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN Y CHOI whose telephone number is (571)270-7882.  The examiner can normally be reached on M-F 9-5 (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CALVIN Y. CHOI
Primary Examiner
Art Unit 2812



/CALVIN Y CHOI/Primary Examiner, Art Unit 2812